For all items above three years the act of limitation bars plaintiff, unless defendant has made some promise to pay within three years. Keeping an account against the plaintiff, and charging him with items within three years, admits a current account, and amounts to a promise to pay the balance, and so takes it out of the act. The defendant in the present instance has produced no such account, but he has claimed a credit arising within three years; and that is equivalent, *Page 225 
if the jury choose to consider it so, to keeping an account against the plaintiff; and then act will not bar any part of plaintiff's account.
Verdict accordingly.
NOTE. — See Kimboll v. Person, post, 394; Green v. Caldcleugh.18 N.C. 320; McLin v. McNamara, 36 N.C. 75.